EXECUTION COPY

 

 

 

 

 

 

 

 

PARKERVISION, INC.

 

– and –

 

1624 PV LLC

 

 

 

 

 

 

 

 

 

___________________________________________

 

 

FUNDING AGREEMENT

 

___________________________________________

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

PARKERVISION ENFORCEMENT FUNDING AGREEMENT

This PARKERVISION ENFORCEMENT FUNDING AGREEMENT (the “Agreement”) is made and
entered into as of December 23, 2014 (the “Effective Date”) by and between
ParkerVision, Inc., a corporation existing under the laws of Florida
(“ParkerVision” or the “Company”) and 1624 PV LLC, a Delaware limited liability
company (the “Funder”) (each a “Party”).

WHEREAS, the Company requires funding for patent Enforcement (as defined below);
and

WHEREAS, the Funder is willing to provide such funding in exchange for
consideration;

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
promises hereinafter set forth, the parties to this Agreement do hereby agree as
follows:

1.DEFINITIONS

 

1.1“ADVERSE COSTS” means Company’s obligation and/or liability, through any
order of a court and/or settlement or otherwise, requiring the Company and/or
Funder to pay some or all of the costs including without limitation legal fees,
disbursements, or court fees, of another party to an Enforcement. 

 

1.2“AFFILIATE” means (a) any Person directly or indirectly controlling,
controlled by or under common control with, another Person, (b) any Person
owning or controlling 50% or more of the outstanding voting securities of such
other Person, or (c) any officer, director or equityholder of such Person.

 

1.3“AGREEMENT” means this Agreement, as amended, modified or supplemented from
time to time.

 

1.4“APPEAL” means an appeal by Company or one or more Initial Targets regarding
the decision of a lower court related to Enforcements brought by the Company
against Initial Targets.

 

1.5“ATTORNEY” means Company’s legal representation, including [*] and/or patents
attorneys employed in furtherance of the Enforcement brought by the Company
against Initial Targets.

 

1.6“BANKRUPTCY” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, as amended, and all rules and regulations promulgated
thereunder.

 

1.7“CODE” means the Internal Revenue Code of 1986, as amended from time to time.

 





1

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

1.8“COMMITTED CAPITAL” means the total maximum amount available to fund the
Enforcement under this Agreement as itemized in Schedule A and subject to
changes permitted by this Agreement.

1.9“CONDITIONAL FEE” means a portion of the Enforcement Proceeds, as set forth
in the retainer agreement between Patent Holder and Attorney, which agreement is
being attached as Appendix B.

1.10CONFIDENTIAL INFORMATION” has the meaning given such term in Section 11.1.1.

 

1.11[*] 

1.12“DISBURSEMENTS” means costs, other than Legal Fees, typically associated
with an Enforcement including reports, attorney travel expenses, consultant
and/or expert fees, court fees (except as otherwise noted herein), trial
graphics, document services, and production costs.

 

1.13“DISCLOSEES” has the meaning given such term in Section 11.1.1. 

 

1.14“ENFORCEMENT” means any and all proceeding(s) or negotiation(s), whether or
not before a court or judicial body, where the Company seeks monetary or
non-monetary compensation for and/or on behalf of the Patents, including any
post grant review or re-examination of any of the Patents initiated by one or
more Targets.

1.15“ENFORCEMENT PLAN” has the meaning given such term in Schedule A.

 

1.16“ENFORCEMENT PROCEEDS” means the gross aggregate total revenues and/or
proceeds, whether monetary or non-monetary, earned in relation to or in
connection with the Enforcements,  [*] and all similar sums, in each case,
received by or on behalf of Company after the Effective Date, before deduction
of any taxes.

 

1.17“EXISTING ENFORCEMENT” means the two litigations pending as of the Effective
Date between (i) the Company and Qualcomm, Inc. (Case No. 2014-1612) and (ii)
the Company and Qualcomm, Inc., et al. (Case No. 6:14-cb-00687).

 

1.18“EXCLUDED EXPENSES” means any costs, sums or liabilities other than those
set forth in Schedule A, including without limitation:

 

1.18.1Legal costs and/or other sums incurred as a result of Company’s failure to
cooperate with or follow the reasonable advice of the Attorney;

 

1.18.2Liability for costs arising in the form of Company’s or Attorney’s
liability for court-ordered penalties, fines or sanctions;

 





2

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

1.18.3Legal costs and/or other sums incurred in the form of Company’s or
Attorney’s liability for court-ordered penalties, fines or sanctions as a result
of any unreasonable failure by the Company or the Attorney to comply with [*] or
an order of the court during any Enforcement;

 

1.18.4Legal costs and/or other sums incurred in the form of Company’s liability
for court-ordered penalties, fines or sanctions as a result of any unreasonable
failure by Company to comply with a [*];

 

1.18.5Any expenses related to an Existing Enforcement;

 

1.18.6Legal costs incurred in excess of the Committed Capital;

 

1.18.7Any Adverse Costs obligation and/or liability;

1.18.8Any element of [*] where otherwise recoverable by the Company;  and

 

1.18.9Any legal costs and expenses incurred prior to the date of this Agreement
unless agreed to by both Funder and Company.

 

1.19“FUNDER” has the meaning given such term in the first paragraph of this
Agreement.

 

1.20“FUNDER’S COMPENSATION”  has the meaning given such term in Schedule A.

 

1.21“HOLDOVER” has the meaning given such term in Schedule A.

 

1.22“HOLDOVER INSTRUCTIONS” has the meaning given such term in Schedule A.

1.23“INITIAL TARGETS” has the meaning given such term in Schedule A.

 

1.24“INSURANCE” means an insurance policy covering Adverse Costs, entered into
between the Company and Insurer in a form reasonably acceptable to the Funder.

 

1.25“INSURER” means a provider of Insurance.

1.26“LEGAL FEES” means the fees due from the Company to the Attorney in
furtherance of an Enforcement.

 

1.27“PARTY” has the meaning given such term in the first paragraph of this
Agreement.

 

1.28“PATENTS” has the meaning given such term in Schedule A.

 



3

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

1.29“PERSON” means (a) a person as that term is defined in Section 7701(a)(1) of
the Code, namely, an individual, trust, estate, partnership, association,
company or corporation, and (b) those persons who are related by blood or
marriage to a person defined in (a) above. 

 

1.30“PRIORITY” has the meaning given such term in Appendix A. 

 

1.31“REGULATIONS” means the Income Tax Regulations promulgated under the Code,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations). 

 

1.32“REIMBURSEMENT AMOUNT” has the meaning given such term in Schedule A.

 

1.33“RELEASE REQUEST” has the meaning given such term in Section 2.2.3.

 

1.34“RELEASED FUNDING” means the amounts actually released pursuant to this
Agreement.

 

1.35“RELEVANT INFORMATION” has the meaning given such term in Section 10.9.

1.36“RETAINER AGREEMENT” means the representation agreement between Company and
Attorney, as set forth in Exhibit B.

1.37“SECURITIES LAWS” means federal and state securities laws and stock exchange
rules applicable to Company, including without limitation the Securities
Exchange Act of 1934, as amended.

1.38 “SECTION” means the designated section of this Agreement if no reference is
specified; otherwise the designated section of the specified agreement, statute
or regulation or the comparable provision of any successor agreement, statute or
regulation. 

1.39“SUBSEQUENT TARGETS” has the meaning given such term in Schedule A.

1.40“SUBSEQUENT ENFORCEMENTS” has the meaning given such term in Schedule A.

1.41“TARGETS” means any and all parties alleged to be infringing the Patents
against whom Company is pursuing legal action and/or against and/or with whom
Company seeks to monetize and/or commercialize the Patents.

1.42“YEAR” means the calendar year, except for the initial and final Year of the
Agreement which may begin or end on a date other than January 1 and December 31,
respectively. 

 



4

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

2.OBLIGATIONS OF THE PARTIES

 

2.1OBLIGATIONS OF THE COMPANY.    The Company shall (a) use reasonable
commercial efforts to execute the Enforcement Plan involving the Initial Targets
set forth in Schedule A hereto, (b) perform its other obligations in all
material respects pursuant to this Agreement, (c) pay to the Funder the Funder’s
Compensation as set forth in Schedule A, and otherwise (d) distribute
Enforcement Proceeds pursuant to Schedule A.

 

2.1.1Where  any Enforcement,  whether by way of court order, settlement or
otherwise, gives rise to the receipt by the Company of Enforcement Proceeds not
subject to an appeal or recapture, the Company undertakes to the Funder to pay
to the Funder the Funder’s Compensation in accordance with Schedule A, and

 

2.1.1.1With respect to Enforcement Proceeds from Initial Targets, Company shall
instruct the Attorneys:

 

2.1.1.1.1to receive such Enforcement Proceeds on its behalf and to notify
counsel for the Target(s) that the Attorneys are authorized to receive such
proceeds; 

2.1.1.1.2to immediately pay such Enforcement Proceeds into a designated account;

2.1.1.1.3to contact Funder, notify Funder of the amounts of such Enforcement
Proceeds and receive joint instruction from Funder and the Company as to the
distribution of such Enforcement Proceeds;

2.1.1.1.4to distribute the Funder’s Compensation to the Funder within ten (10)
Business Days of receiving distribution instructions pursuant to this Section;
and

2.1.1.1.5to keep in the designated account the Holdovers and pay them out in
accordance with the Holdover Instructions.

 

2.1.1.2Where the Company receives directly any or all of Enforcement Proceeds
from Initial Targets, it undertakes to pay all the same, immediately on receipt,
to the Attorneys to be deposited, distributed and/or held in the matter set
forth in Section 2.1.1.1.

 

2.1.2The obligations created herein are continuing obligations and survive any
termination of this Agreement.

 

2.1.3Company shall distribute Enforcement Proceeds from Initial Targets in
accordance with the Priority as set forth in Appendix  A.



5

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2.2OBLIGATIONS OF THE FUNDER.  The Funder agrees to fund up to the Committed
Capital on the following terms:

 

2.2.1The Funder shall fund Legal Fees and Disbursements, if and as approved in
advance in writing by the Company, up to the Committed Capital as described in
Schedule A;

 

2.2.2The funds shall be released to the Attorney in accordance with this
Agreement subject to the advance written approval of the Company and any review
by the Funder on the occurrence of an event set forth in Section 2.2.3;

 

2.2.3The Attorney may request a release of funds by delivering a written request
to the Funder (a “Release Request”).  Each Release Request shall be accompanied
by all relevant invoice(s) and the written approval of the Company. The amount
requested shall not exceed the amount of fees and disbursements stated on said
invoice(s).  Subject to the provisions of Section 4, within thirty (30) days of
receipt of a complete and accurate Release Request, Funder shall pay the amount
requested into the Attorney’s designated account. 

 

2.2.4The Funder shall not be liable under this Agreement for any Excluded
Expenses incurred by the Company.

 

2.2.5The Company may itself fund Legal Fees and Disbursements without the use of
Committed Capital.

 

2.3ADDITIONAL FUNDING BY THE FUNDER; APPEALS.

 

2.3.1If the Company should require funds in excess of the Committed Capital for
the pursuit of the Enforcements involving Initial Targets, including an Appeal,
the Company reaffirms and agrees that Funder has the right, at its discretion,
to provide additional funds for such Enforcement or to fund any Appeal.

 

2.3.2If Funder elects to provide additional funds for any Enforcement or Appeal
involving Initial Targets,  Company agrees to instruct the Attorneys to act on
such Enforcement or Appeal, and the Parties shall enter into a new funding
agreement in respect of such additional funding unless Funder agrees to increase
the Committed Capital under this Agreement.

 

2.3.3If Funder elects not to provide additional funds for any Enforcement or
Appeal involving Initial Targets:

 



6

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

2.3.3.1Company undertakes to Funder that it shall not, without the prior written
consent of Funder, make any payments out of Enforcement Proceeds received by or
on behalf of Company in connection with such Enforcement or Appeal prior to the
Enforcement or Appeal being concluded;

 

2.3.3.2Company shall be entitled to obtain funding from an alternative source
[*].

 

2.INTERESTS AND RIGHTS IN SUBSEQUENT ENFORCEMENTS

 

2.1.Funder shall have the rights concerning Subsequent Enforcements, including
rights to Enforcement Proceeds, set forth in Schedule A.

 

3.SETTLEMENT OF THE ENFORCEMENT

 

3.1.Company shall not make or accept an offer of partial or full settlement in
any Enforcement involving Initial Targets or discontinue or make any material
concession in any such Enforcement without prior notification to the Funder. For
the sake of clarity, the Parties agree that pursuant to Section 15.12,  infra,
the ultimate decision to make and accept any offers of partial or full
settlement in any Enforcement involving Initial Targets and to discontinue or
make any material concessions in any such Enforcement rests solely with Company
and its Attorney, and that Funder has no right to reject or veto such
decisions.  

 

4.TERMINATION OF THIS AGREEMENT

 

4.1.Company may terminate this Agreement upon at least thirty (30)  days’ prior
written notice to Funder if Funder has failed to perform its obligations under
Section 2.2 in all material respects.

 

4.2.Funder may terminate this Agreement upon at least fourteen (14) days’ prior
written notice to Company in any of the following cases:

 

4.2.1.Circumstances have arisen since the commencement of an Enforcement
involving an Initial Target which cause Funder to have a good faith basis to
believe that such Enforcement lacks merit and/or commercial viability, such as,
by way of example and not limitation, where such belief is based upon a theory
of invalidity or non-infringement of the asserted Patents presented by one or
more of the Initial Targets and such theory is plainly supported by admissible
evidence; a dispositive ruling of either non-infringement or invalidity of all
of the Patents that are the subject of Enforcements against the Initial Targets;
 evidence indicating that there may be a substantial reduction in the amount of
Enforcement Proceeds (for example, without limitation, evidence that the
quantity of infringing products is substantially less than anticipated and/or
settlement offer(s) by



7

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

Company are less than anticipated); and/or where Attorney opines that there is
less than a [*] chance of success on the merits;  provided that Funder has
attempted but was unable to negotiate in good faith a consensual termination
under Section 4.2.4 for not less than thirty (30) days;

 

4.2.2.The Company has failed to perform its material obligations hereunder in
all material respects;  

 

4.2.3.There has been a material breach by Company of any of its material
covenants, undertakings, representations or warranties herein; or

 

4.2.4.The Company consents to such termination.

 

4.3.If this Agreement is terminated by the Company pursuant to Section
4.1, notwithstanding anything in this Agreement to the contrary (including
Schedule A), the Company will only have the obligation to pay to the Funder [*]
percent [*] of Enforcement Proceeds received after the date of such termination
and/or the Holdover Amount in accordance with the Holdover Instructions, until
Funder has received on a cumulative basis (from the aggregate of the Enforcement
Proceeds from Initial Targets, the Enforcement Proceeds from [*], Enforcement
Proceeds from the Existing Litigations, and Subsequent Enforcement
Proceeds), [*] percent [*] of the Reimbursement Amount, and the Company will
have no obligation to pay Funder any amounts in excess of such amount.    [*]

 

4.4.If this Agreement is terminated by Funder pursuant to Section 4.2.1, the
Company will only have the obligation to pay the Funder Enforcement Proceeds in
accordance with Schedule A received after the date of such termination and/or
the Holdover Amount in accordance with the Holdover Instructions,  except that
the respective Multiple set forth in Schedule A shall otherwise be limited
to [*] the Released Funding. [*]

 

4.5.If this Agreement is terminated by Funder pursuant to Section 4.2.2 or
Section 4.2.3, the Company will not be released from its obligation to pay to
the Funder the Funder’s Compensation, as provided by this Agreement.

 

4.6.If this Agreement is terminated by Funder pursuant to Section 4.2.4,
notwithstanding anything in this Agreement to the contrary (including Schedule
A), the Company’s obligation to pay the Funder’s Compensation shall terminate
and any amounts to be paid to Funder by the Company will be negotiated in good
faith by the Parties.

 

4.7.The rights of the Parties hereunder are without prejudice to any other
rights that it might have at law to terminate this Agreement.  Any delay by a
Party in exercising its rights to terminate this Agreement shall not constitute
a waiver thereof.



8

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5.BOOKS OF ACCOUNT AND TAXES 

 

5.1.BOOKS OF ACCOUNT. The Funder shall maintain an accounting of Released
Funding and each Party shall have access thereto at all reasonable times.

 

5.2.TAX OPTIMIZATION.  The Parties shall attempt, in good faith, to structure
the Enforcement Proceeds from Initial Targets in the most tax-efficient manner
practicable so that there are no unnecessary deductions or withholdings, and
will consider, in good faith, reasonable tax efficient structures for payment of
such Enforcement Proceeds.  Funder and Company hereby agree that their
respective tax counsel and/or advisors (if applicable) shall consult with each
other in order to implement a tax efficient structure.

 

6.[INTENTIONALLY OMITTED]

 

7.ADVERSE COSTS

 

8.1Company shall indemnify, hold harmless and defend (collectively “indemnify”
and “indemnification”) Funder and its affiliates from and against all claims,
demands, actions, suits, damages, liabilities, losses, settlements, judgments,
costs and expenses (including but not limited to reasonable attorney’s fees and
costs), whether or not involving a third party claim, which arise out of or
relate to any Excluded Expense and/or Adverse Cost.

 

8.2Notwithstanding the foregoing, the Parties understand that the Company
intends to obtain Insurance from an Insurer to protect against Company’s Adverse
Costs liability and the Parties agree to cooperate in good faith to effect the
payment of Insurance premiums and other Insurance costs and expenses, if any.

 

8.3The Company undertakes to the Funder that it will, and it will procure that
its officers, employees and agents will, comply with, and will instruct the
Attorney to ensure that they are fully aware of, all terms and conditions of the
Insurance, so that the making of any payment under the Insurance is not
prejudiced by a failure of the part of the Company or the Attorney to comply
with the terms thereof.  In particular, the Company and the Attorney will keep
the Funder and, where applicable, the Insurer, fully informed of developments
during the course of the Enforcements involving Initial Targets and provide the
Funder, and where applicable the Insurer, with all necessary information
pursuant to the terms and conditions of the Insurance in each case, to the
extent the Attorneys may do so without waiving privilege. Subject to any
contrary order of a relevant court, nothing in this Agreement shall confer any
liability on the Funder for any Adverse Costs to the extent that coverage under
the Insurance is denied as a result of a breach of duty owed to the Insurer by
the Company and/or breach by the Company of the terms of the Insurance or



9

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

any other withdrawal of coverage for whatever reason and the Company hereby
indemnifies the Funder against any such liability in relation to such Adverse
Costs.



 

8.[*] 

 

8.1.[*]    

 

9.COVENANTS OF THE COMPANY

 

Company hereby covenants that it shall:

 

9.1.Instruct the Attorneys to conduct the  Enforcement involving Initial Targets
in accordance with [*] applicable in the relevant courts and to comply with any
judgment, order or award made in such Enforcement or Appeal;

 

9.2.Instruct the Attorneys to provide Funder with reports on the Enforcements
and any Appeals involving Initial Targets to the extent the Attorneys may do so
without waiving privilege, in a form and substance to be agreed among the
Funder, the Attorneys and the Company;

 

9.3.Instruct the Attorneys to provide the Funder, insofar as is reasonably
practicable and appropriate, [*], prior to the commencement of any Enforcement
involving Initial Targets, along with [*];

 

9.4.Through instructions to the Attorneys to keep the Funder promptly informed
of any significant developments in all Enforcements and Appeals involving
Initial Targets (including any settlement discussions, any offers received and
any information, evidence or advice coming to the attention of the Company or
the Attorneys which may be material either to the prospects of success of the
claim or of enforcing any judgment or award), in each case, to the extent the
Attorneys may do so without waiving privilege;  

 

9.5.Authorize the Attorneys to provide all information requested by the Funder
to the extent it may do so without waiving privilege, breaching any court order,
confidentiality agreements or work product protections;

 

9.6.Consider the legal advice of the Attorneys at all appropriate junctures,
including whether it would be advisable to mediate, arbitrate, or make or accept
any offer to settle any Enforcement or Appeal involving an Initial Target;

 

9.7.Cooperate fully during each Enforcement and any Appeals involving an Initial
Target with, and promptly provide such instructions and assistance to, the
Attorneys as they may require to conduct such Enforcement or Appeal, including
attending at court and giving oral evidence (if required), providing or
procuring the provision of documents in the possession or control of the



10

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

Company or any subsidiaries, associated companies or agents of the Company, and,
insofar as advised by the Attorneys, making itself and its personnel available,
and/or providing access to witnesses, for the purpose of preparing witness
statements and ensuring or procuring the attendance of those witnesses at trial
to give evidence on Company’s behalf;



 

9.8.Give reasonable notice of and permit Funder, where reasonably practicable
and provided that, in the sole opinion of Attorney that no privilege or
confidentiality issues are implicated, to [*];

 

9.9.See to it that all patent maintenance fees and expenses necessary to
maintain the Patents that are the subject of Enforcements against the Initial
Targets in good standing are timely paid;

 

9.10.If the Funder requires any advice given by the Attorneys to the Company in
respect of any Enforcement or Appeal involving Initial Targets to be confirmed,
Company will instruct the Attorneys to provide a written opinion to Company on
such advice with a copy to Funder, with the costs of such written opinion to be
borne by Funder and included in the Committed Capital;  

 

9.11.Keep the Patents that are the subject of Enforcements against the Initial
Targets in the Company and not move them to another entity without the prior
written consent of the Funder;

 

9.12.Cooperate with the Funder in all matters pertaining to the Enforcements and
any Appeals involving Initial Targets, and devote sufficient time and attention
as is reasonably necessary to their successful prosecution and conclusion;

 

9.13.Not sell, pledge or exchange any of the Enforcement Proceeds, except as
otherwise provided in this Agreement;

 

9.14.Do nothing that is reasonably likely to have a material adverse impact upon
any Enforcement or Appeal involving Initial Targets or with respect to
Enforcement Proceeds; and 

 

9.15.If the Attorney should withdraw from their representation of Company for
any reason, then Company will be at liberty to replace the Attorney with other
suitable legal advisors, but only if the Funder approves the identity of the new
legal advisors and fee arrangement (such approval not to be unreasonably
withheld or delayed).

 

10.REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Funder that:

 

10.1.Company is duly organized, validly existing and in good standing under the
laws of its domicile.  Company has all necessary corporate power and



11

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

authority to execute and deliver this Agreement and to perform its obligations
hereunder and thereunder.  This Agreement constitute valid and legally binding
obligations of Company, enforceable against Company in accordance with their
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, arrangement or other similar applicable law or equitable principles
relating to or limiting creditors’ rights generally. Company has all requisite
corporate power and authority to carry on its business as now being conducted as
it relates to the Patents that are the subject of Enforcements against the
Initial Targets



 

10.2. No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, or notice to any governmental authority is required
by, or with respect to, Company or the Patents that are the subject of
Enforcements against the Initial Targets in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for filings and disclosures required under the Securities Laws.

 

Company has good and marketable title to all of the Patents that are the subject
of Enforcements against the Initial Targets.  Company holds all of the Patents
that are the subject of Enforcements against the Initial Targets free and clear
of all liens and/or encumbrances. There is no action, suit, audit, claim,
proceeding or investigation pending or, to Company’s knowledge, threatened,
against Company or any of its affiliates before any governmental authority,
against, relating to or affecting the Patents that are the subject of
Enforcements against the Initial Targets, or seeking to prevent Company’s
performance of this Agreement or the transactions contemplated hereby, including
without limitation any attacks, including interferences, oppositions, requests
for reexamination, or other attacks or challenges to the validity or
enforceability of, as applicable, the Patents that are the subject of
Enforcements against the Initial Targets, or as to Company’s use or ownership of
the Patents that are the subject of Enforcements against the Initial
Targets (except as otherwise disclosed to the Funder).  Company has taken all
steps reasonably necessary or appropriate (including, entering into written
confidentiality and nondisclosure agreements with officers, directors,
subcontractors, employees, licensees and customers) to safeguard and maintain
the secrecy and confidentiality of any trade secrets included in the Patents
that are the subject of Enforcements against the Initial Targets.  Neither
Company nor, to Company’s knowledge, any inventor or other individual connected
in any way to the prosecution of the Patents that are the subject of
Enforcements against the Initial Targets have engaged in any conduct, or omitted
to perform any necessary act, the result of which would invalidate any of such
Patents or hinder their enforcement, including, without limitation, failure to
name the proper inventors or failing to disclose material information to the
U.S. Patent Office. 

 

10.3.The execution and delivery of this Agreement by Company does not and the
consummation of the transactions contemplated hereby by Company will not



12

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

(i) violate any provision of the Certificate of Incorporation, Bylaws or similar
governance documents of or applicable to Company, (ii) result in a breach (or in
any event which, with notice or lapse of time or both, would constitute a
breach) of any term or provision of, or constitute a default under, any material
agreement or material arrangement to which Company or any affiliate is a party
or any agreement or arrangement by which the Patents that are the subject of
Enforcements against the Initial Targets are bound, (iii) result in the creation
of any lien on the Patents that are the subject of Enforcements against the
Initial Targets, or (iv) violate any applicable law or any judgment, decree,
order, regulation or rule of any governmental authority by which Company (or any
of its subsidiaries, if applicable) is bound or subject.



 

10.4.No funding, facilities, or personnel of any governmental authority or
educational institution were used, directly or indirectly, to develop or create,
in whole or in part, any of the Patents that are the subject of Enforcements
against the Initial Targets.  Company has not made any submission or suggestion
to, and is not subject to any agreement with, any standards bodies or other
entities that would obligate the Company to grant licenses to or otherwise
impair its control of the Patents that are the subject of Enforcements against
the Initial Targets.

 

10.5.Company shall not become insolvent, as the term is used in applicable law
related to state and federal fraudulent conveyance or transfer or Bankruptcy
law.

 

10.6.No transfer of property is being made and no obligation is being incurred
in connection with the transactions contemplated by this Agreement with the
intent to hinder, delay or defraud any present or future creditors of Company or
any of its affiliates. 

 

10.7.Except as otherwise expressly set forth in this Agreement, Company
acknowledges that Funder does not assume any contract, debt, liability, tax,
employee liability, warranty or other obligation of any nature, fixed,
contingent, known or unknown, of Company or any of its affiliates or former
affiliates.

 

10.8.Company has been advised by independent legal counsel with regard to the
consequences of entering into this Agreement.

 

10.9.Company hereby warrants to the Funder that it is not (and none of its
officers, employees or agents is) aware of any information in its or their
possession which is, or might reasonably be expected to be, materially relevant
either to the outcome of any Enforcement involving Initial Targets or to the
recoverability of Enforcement Proceeds from Initial Targets (“Relevant
Information”) and which has not been disclosed to Funder.  At the same time,
Company warrants to the Funder that, other than as has been disclosed to the
Funder before this Agreement has been entered into, there has been no



13

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

material change to the Relevant Information provided to the Funder during the
due diligence process conducted by or on behalf of the Funder.



 

The foregoing representations and warranties shall be deemed made on and as of
the Effective Date and repeated, throughout the duration of this Agreement, on
each day funds are released by the Funder pursuant to 2.2.3.  If, after the date
of this Agreement, Company or any of its officers, employees, agents or other
affiliates becomes aware of any Relevant Information, Company shall instruct the
Attorneys immediately to inform Funder of such information to the extent the
Attorneys may do so without waiving privilege.

 

11.CONFIDENTIALITY; INFORMATION AND PRIVILEGE

 

11.1.Each Party shall use its best efforts:

 

11.1.1.To ensure that any “Confidential Information, defined as being any
information in whatever form which may be imparted in confidence or be of a
confidential nature, including without limitation the existence and terms of
this Agreement and any information relating to the business, plans, commercial
objectives or internal affairs of any the other Party and all notes, analysis,
compilations, reports forecasts, data etc. prepared by either Party or its
Disclosees (defined below) that contain, are based on or otherwise reflect in
whole or in part the foregoing, is only made available to such of such other
Party’s senior employees and officers and such of such other party’s advisers
(“the Disclosees”) as need to have access to it for the purpose of this
Agreement and who are subject to confidentiality duties or other obligations
that are no less restrictive than the terms and conditions in this Section 11;

 

11.1.2.Without prejudice to any duty that arises in law or by reason of the
relationship created by virtue of this Agreement, to keep (and ensure that the
Disclosees keep) confidential all Confidential Information and not disclose (and
ensure that none of the Disclosees discloses) any Confidential Information to
any person, firm or company or part with possession of any Confidential
Information;

 

11.1.3.To only disclose (and ensure that Disclosees only disclose) Confidential
Information either that the other Party to whom such Confidential Information
belongs has by prior consent approved for disclosure, or is disclosed to
attorneys, experts, consultants or agents in furtherance of the Enforcement
involving Initial Targets,  or subject to Section 11.3,  that a Disclosee is
required by law to disclose;

 

11.1.4.To not make use of (and ensure that Disclosees not make use of) any
Confidential Information except in the interests of the other Party for



14

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

the purposes of providing (and receiving) the party’s common objectives; and



 

11.2.Immediately following termination of this Agreement or on written demand
from the other Party, forthwith either return (and procure the return by the
Disclosees of) Confidential Information or (if the other Party has given its
prior consent to the destruction thereof) produce a declaration signed by an
authorized officer of the other Party certifying that so far as that  Party is
aware, after reasonable investigation, such Confidential Information has been
destroyed by that other Party and/or the Disclosees, provided that that Party
may retain copies of such information as may be properly required for legal
and/or regulatory reasons subject to full details of such information being
supplied to the other Party, provided that notwithstanding the return or
destruction of the Confidential Information, the Party receiving the
Confidential Information (“Receiving Party”) and its Disclosees will be bound by
their confidentiality and other obligations under this Section 11.

 

11.3.In the event that the Receiving Party or its Disclosees is requested or
required, by oral questions, interrogatories, requests for information or
documents in legal proceedings, subpoena, civil investigative demand or other
similar process, to disclose any of the Confidential Information, the Receiving
Party shall provide the other Party with prompt written notice of any such
request or requirement so that, if practical, the other Party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. If, in the absence of a protective order or other
remedy or the receipt of a waiver, the Receiving Party receives advice of
counsel that it or its Disclosees is nonetheless legally compelled to disclose
the Confidential Information or else stand liable for contempt or suffer other
censure or penalty, the Receiving Party or its Disclosees may, disclose only
that portion of the Confidential Information which such counsel advises is
legally required to be disclosed, provided that the Receiving Party exercises
its reasonable efforts to preserve the confidentiality of the Confidential
Information, including, without limitation, by cooperating with the other Party
and its representatives to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Information.

 

11.4.Each Party shall be responsible for any breach of this agreement by its
Disclosees and shall, at its sole expense, use its best efforts to restrain its
Disclosees from prohibited or unauthorized disclosure or use of the Confidential
Information of the other Party.

 

11.5.In the event that the Agreement is terminated, the obligations set out in
Sections 11.1–11.5 shall, remain in full force and effect until each applicable
party releases the other(s) from such obligations, except that the foregoing
clause shall not apply to Confidential Information that is in the public domain
other than as a consequence of a breach of the above provisions.



15

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11.6.The Parties agree that they have a “common legal interest” in the
Enforcements involving Initial Targets, this Agreement and any discussion,
evaluation and negotiation and other communications and exchanges of information
relating thereto. Therefore, insofar as any privileged communication is shared
between the parties, it will be subject to a common interest privilege. The
parties agree and intend that any material or information exchanged in pursuit
of this common interest shall at all times remain subject to all applicable
privileges and protections from disclosure, including the attorney-client
privilege, litigation privilege, common interest privilege, work-product
immunity doctrine and any applicable rules of professional secrecy in any
jurisdiction. It is the express intent of Company and Funder and their
respective affiliates to preserve intact to the fullest extent applicable, and
not to waive by virtue of this Agreement, any action contemplated by this
Agreement, or otherwise, in whole or in part, any and all privileges and
immunities otherwise attaching to the exchange of material or information
pursuant to this Agreement.

 

12.PRESS RELEASES; SECURITIES LAWS COMPLIANCE

 

12.1.Notwithstanding anything in this Agreement to the contrary, including the
provisions of Section 11, the Parties agree that the Company may make such
filings and disclosures of Confidential Information as it determines, upon
advice of counsel, are required by Securities Laws, provided that the Company
will use reasonable efforts to seek confidential treatment for Confidential
Information that the Company determines, upon advice of counsel, is permitted to
be obtained under the Securities Laws.

 

12.2.The Parties agree that promptly following the Effective Date the Company
will issue a press release and within four (4) business days following the of
the Effective Date, Company will file with the Securities and Exchange
Commission a Current Report on  Form 8-K disclosing the execution and delivery
of this Agreement and other disclosures required by the Securities Laws.  The
Company will provide copies of the press release and Form 8-K to Funder for
Funder’s review in advance of their issuance/filing.

 

13.LIMITATION OF LIABILITY

 

13.1.Company agrees that there shall be no liability of the Funder under this
Agreement, or related to its activities in connection with this Agreement,
except for gross negligence, wilful misconduct, fraud or reckless activity
amounting to fraud and/or a breach of the provisions of Section 2.2, as
qualified by Section 4.2, that has a material adverse effect on any
Enforcement involving Initial Targets or Company. This limitation on liability
is absolute and excludes liability, by way of illustration and not limitation,
for negligence, and for any damages that may constitute compensatory damages,
lost profit, or punitive damages. This limitation on liability extends to the
Funder and its



16

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

representatives, affiliates, agents, officers, directors and employees and their
successors and assigns.



 

13.2.Funder agrees that there shall be no liability of Company under this
Agreement, or related activities in connection with this Agreement, except for
gross negligence, wilful misconduct, fraud or reckless activity amounting to
fraud and/or for any failure to pay to Funder any Enforcement Proceeds to which
the Funder is otherwise entitled under this Agreement, or under Section 2.1.
This limitation on liability is absolute and excludes liability, by way of
illustration and not limitation, for negligence, and for any damages that may
constitute compensatory damages, lost profit, or punitive damages. This
limitation on liability extends to Company and its representatives, affiliates,
agents, officers, directors and employees and their successors and assigns.

 

13.3.Funder agrees and acknowledges that Funder’s Compensation shall be paid by
the Company solely from the Enforcement Proceeds and Funder will have no
security interest in any asset of Company.

 

14.TRANSFERABLIITY

 

14.1.This Agreement may not be assigned by either Party without the prior
written consent of the other Party.

 

15.MISCELLANEOUS

 

15.1.NOTICES. Except as otherwise specifically provided in this Agreement, any
notice, payment, demand or communication required or permitted to be given by
any provision of this Agreement shall be duly given if delivered in writing
personally to the person to whom it is directed, or if sent by post, email or
fax, to a Party at its address set forth in Schedule A or to such other address
as the Party may from time to time specify by written notice. Any such notice
shall be deemed to be given, if given personally, as of the date delivered; if
given by email or fax, as of the date sent; or if posted, as of the date on
which the same was deposited in the United States mail, postage prepaid,
addressed and sent as aforesaid.

 

15.2.SECTION CAPTIONS. Section and other captions contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent, or intent of this Agreement or any
provision hereof. 

 

15.3.SEVERABILITY. Every provision of this Agreement is intended to be
severable. If any term or provision of this Agreement is illegal or invalid for
any reason whatsoever, such illegality or invalidity shall not affect the
validity of the remainder of this Agreement. 

 



17

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

15.4.AMENDMENTS. This Agreement may only be amended with the written consent of
both Parties. 

 

15.5.GOVERNING LAW. The laws of the State of Delaware shall govern the validity
of this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto. 

 

15.6.COUNTERPART EXECUTION. This Agreement may be executed in one or more
counterparts all of which together shall constitute one and the same Agreement. 

 

15.7.PARTIES IN INTEREST. This Agreement shall be binding upon the parties
hereto and their successors and assigns. 

 

15.8.CONSTRUCTION OF PRONOUNS. The feminine or neuter of the words “he”, “his”
and “him” used herein shall be automatically deemed to have been substituted for
such words where appropriate to the particular Party executing this Agreement. 

 

15.9.INTEGRATED AGREEMENT. This Agreement, including its Schedules and
Appendices, constitutes the entire understanding and agreement among the parties
hereto with respect to the subject matter hereof, and there are no agreements,
understandings, restrictions, representations or warranties among the parties
other than those set forth herein or herein provided for.

 

15.10.DISPUTE RESOLUTION.  If a dispute arises under this Agreement which the
parties cannot resolve within 15 business days, the dispute may be referred by
any Party to a mutually acceptable and neutral mediator who will be jointly
instructed and who will conduct a mediation between the Parties. If the parties
fail to agree upon a neutral mediator within 30 business days after a Party
notifies the other of the need for mediation,  or  if the Parties fail in
mediation to resolve the dispute, the parties agree to submit such dispute to
binding arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules (including the Optional Rules
for Emergency Measures of Protection) in New York City, New York, and judgment
on the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

15.11.NO PRACTICE OF LAW.  Neither Party is a law firm and neither it nor its
Affiliates are engaged in the practice of law or any other professional activity
such as accounting.  Each Party agrees that it has not relied and will not rely
on the other Party or the other Party’s officers, directors employees or
affiliates for legal, accounting or other professional advice and represents
that it has received independent legal advice in connection with the
transactions contemplated hereby. Nothing in this Agreement shall be construed
to give rise to or create a fiduciary, lawyer-client, agency or other
relationship between the Parties or between either Party and any director,
partner, officer,



18

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

employee or agent of the other Party or between their counsel, notwithstanding
that information, observations or opinions may be exchanged between them.



 

15.12.CONTROL OF ENFORCEMENTS. Although the Funder will be responsible for
funding Enforcements  involving Initial Targets pursuant to this Agreement, the
Company will instruct the Attorneys and the Company, not the Funder, will have
control of such Enforcements.

 

15.13.RELATIONSHIP OF FUNDER AND COMPANY.  The Company and the Funder are
independent actors. This Agreement does not create any joint venture,
partnership, agency relationship or any other type of affiliation.

 

15.14.SOPHISTICATED PARTIES.  The Parties each acknowledge, accept, warrant and
represent that (i) they are sophisticated Parties represented at all relevant
times during the negotiation and execution of this Agreement by counsel of their
choice, and that they have executed this Agreement with the consent and on the
advice of such independent legal counsel, and (ii) they and their counsel have
determined through independent investigation, extensive due diligence, and
robust, arms-length negotiation that the terms of this Agreement shall
exclusively embody and govern the subject matter of this Agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]





19

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.

 

ParkerVision, Inc.  (as “Company”)

 

By: ______________________________

    Name:

    Title:

 

1624 PV LLC (as “Funder”)

 

By: ______________________________

    Name:

    Title:

 

 

 





20

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

SCHEDULE A

 

 

 

PATENTS

All patents owned by Company including any additional reissue, re-examination,
continuations, continuations-in-part, applications, patents pending and/or
counterparts.

ENFORCEMENT PLAN

Company shall pursue Enforcement (through litigation or otherwise) against one
of the Initial Targets [*].

Subject to the mutual agreement of the Parties, Company may expand the
Enforcement through [*].  

INITIAL TARGETS

[*] as agreed upon by Company and Funder.

ATTORNEYS

[*]    

COMMITTED CAPITAL

Committed Capital shall be $7,000,000 in the aggregate. 

The Committed Capital may be reduced upon [*] and where the Parties consent to
such adjustment.

REIMBURSEMENT AMOUNT

An amount equal to the Released Funding.



21

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

FUNDER’S COMPENSATION

Funder shall be entitled to receive, and Company agrees to pay or procure
payment (in either case as soon as reasonably practicable) to Funder of, the
following amounts of Enforcement Proceeds from Initial Targets (“Funder’s
Compensation”) in accordance with priorities identified in Appendix A and the
following formula, unless Initial Target has been identified as a [*] (as
defined below) in which case the [*] Compensation shall apply:

1. First, [*] of all such Enforcement Proceeds until Funder has received the
entire Reimbursement Amount; and

2.   Second, [*] of all remaining Enforcement Proceeds from Initial Targets (net
of the Reimbursement Amount and Priority payments) until Funder has received (on
a cumulative basis from the aggregate of the Enforcement Proceeds from [*]),
depending on the applicable threshold below, the corresponding multiple of the
Reimbursement Amount:

“Target Amount” means an amount of Funder’s Compensation received by Funder in
accordance with the foregoing formula equal to the greater of (a) [*] times the
Reimbursement Amount or (b) [*], provided however that Company may pre-pay the
difference between [*] and the Funder’s Compensation already received by Funder
in order to attain the Target Amount.

 

THRESHOLD

MULTIPLE

 

If Funder receives the full Target Amount (as defined below) on or before the
[*] anniversary of the first Released Funding:

[*] times the Reimbursement Amount.

 

If Funder receives the full Target Amount after the [*] anniversary of the
Effective Date but on or before [*] anniversary of the first Released Funding:

[*] times the Reimbursement Amount.

 

If Funder receives the full Target Amount after the [*] anniversary of the first
Released Funding:

[*] times the Reimbursement Amount.



22

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

“Target Amount” means an amount of Funder’s Compensation received by Funder in
accordance with the foregoing formula equal to the greater of (a) [*] times the
Reimbursement Amount or (b) [*], provided however that Company may pre-pay the
difference between [*] and the Funder’s Compensation already received by Funder
in order to attain the Target Amount.

[*]

[*]

 

 



23

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

SUBSEQUENT ENFORCEMENTS

Until Funder has been paid the entire Funder’s Compensation with respect to the
Initial Targets, Funder shall have the first right, but not the obligation
(“Negotiation Right”), in its sole discretion, to negotiate the provision of
additional contingent litigation funding to the Company (“Subsequent
Enforcements Funding”) for use in subsequent Enforcements against Targets other
than the Existing Enforcement or the Enforcement against Initial Targets
(“Subsequent Enforcements”).  Before entering into negotiations for Subsequent
Enforcements Funding with any third party, the Company shall notify Funder in
writing that it may pursue Subsequent Enforcements Funding and Funder shall have
ten (10) days from receipt of such notice to provide the Company with written
notice that it desires to enter into good faith negotiations with the Company
regarding such funding (“Notice”).  If Funder does not provide the Notice within
such ten (10) day period, then the Company shall have no further obligation with
respect to the Negotiation Right and shall be free to negotiate and obtain
Subsequent Enforcements Funding with any third party.  If the Negotiation Right
is properly exercised, then the Parties will negotiate exclusively, reasonably
and in good faith concerning Subsequent Enforcements Funding for a period of
fifteen (15) days following the Company’s receipt of the Notice.  If the Parties
do not execute and deliver an agreement with respect to Subsequent Enforcements
Funding within such fifteen (15) day period, then the Company shall have no
further obligation with respect to the Negotiation Right and shall be free to
negotiate and obtain Subsequent Enforcements Funding with any third party.

Where Company does not request contingent litigation financing for a Subsequent
Enforcement and Funder does not, as a result, fund a Subsequent Enforcement,
Funder shall nonetheless be entitled to participate in the gross proceeds in
excess of [*] received by the Company from each Subsequent Enforcement
(“Subsequent Enforcement Proceeds”) using the same formula as with respect to
the Funder’s Compensation (as set forth above) until Funder has received the
entire Funder’s Compensation with respect to the Initial Targets on a cumulative
basis from the aggregate of the Enforcement Proceeds and/or Subsequent
Enforcement Proceeds. [*]  

Where Company requests contingent litigation financing for a Subsequent
Enforcement but Funder declines to provide such financing, and where Company
receives in excess of [*]of additional contingent litigation financing from
another third-party funder (an “Other Funder”), Funder shall receive [*] of such
Subsequent Enforcement Proceeds until Funder has received (on a cumulative basis
from the aggregate of the Enforcement Proceeds [*]) its Reimbursement, plus:



24

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

THRESHOLD

MULTIPLE

 

If Funder Receives the full Target Amount on or before the [*] anniversary of
the first Released Funding.

[*] times the Released Funding.

 

If Funder receives the full Target Amount after the [*] anniversary of the
Effective Date, but on or before the [*] anniversary of the first Released
Funding.

[*] times the Released Funding.

 

If Funder receives the full Target Amount after the [*] anniversary of the first
Released Funding.

[*] times the Released Funding.

 

[*]

 

EXISTING LITIGATIONS

Funder shall be entitled to participate in Enforcement Proceeds from existing
Litigations (“Existing Litigations”) as follows:

 

First, [*] of Enforcement Proceeds from Existing Litigations until Funder has
received, on a cumulative basis from the aggregate of the Enforcement Proceeds
[*], the Released Funding;

 

Second, [*] of Enforcement Proceeds from Existing Litigations until Funder has
received (on a cumulative basis from the aggregate of the Enforcement Proceeds
[*]):

 

 

Timing

Multiple

 

If Funder Receives the full Target Amount on or before the [*] anniversary of
the first Released Funding.

[*] times the Released Funding.

 

If Funder Receives the full Target Amount beyond the [*] anniversary of the
Effective Date, but before the [*] anniversary of the first Released Funding.

[*] times the Released Funding.

 

If Funder Receives the full Target Amount beyond the [*] anniversary of the
first Released Funding.

[*] times the Released Funding.



25

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

If the Company obtains any contingent litigation funding from an Existing
Litigation Funder with respect to Existing Litigations, [*].

HOLDOVER

Upon each receipt of Enforcement Proceeds from an Initial Target, Company shall
deposit with Holdover Agent an amount equal to the difference between Funder’s
Compensation as of such receipt of such Enforcement Proceeds and Funder’s
Compensation if Released Funding had been 100% of Committed Capital (as adjusted
pursuant to Committed Capital above) and Timing had been beyond the [*]
anniversary of the first Released Funding at the same amount of Enforcement
Proceeds (the “Holdover”).

The Holdover shall be deposited into a designated account to be held in escrow
by a third-party fiduciary (“Holdover Agent”) and not distributed except as
provided herein.



26

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

HOLDOVER INSTRUCTIONS

Funder shall update the Holdover calculation (i) upon receipt of Enforcement
Proceeds from Initial Targets, including [*], (ii) prior to release of any
Holdover amount to any party, and (iii) at the end of each calendar quarter, to
update for the release of additional amounts under the Committed Capital, a
reduction in Committed Capital pursuant to provisions above, and/or the
definitive setting of Timing at less than [*] from the anniversary of the first
Released Funding. The updated Holdover calculation shall specify any reductions
in Holdover amount and instructions as to which party the reduction should be
distributed to. Such Holdover calculation shall be certified by the Company and
provided to the Holdover Agent upon update.

The Holdover Agent shall release specified monies in Holdover when:

i)A certified update is received by the Holdover Agent indicating a reduction in
the Holdover amount,

ii)The Agreement is terminated by the Company pursuant to Section 4.1, at which
point the Holdover Agent shall pay to the Funder the Holdover amount up to, on a
cumulative basis, [*] percent [*] of Funder’s Reimbursement Amount and shall pay
to the Company all any amounts in excess of Funder’ Reimbursement Amount.

iii)The Agreement is terminated by Funder pursuant to Section 4.2.1, at which
point the Holdover Agent shall pay to the Funder the Holdover amounts up to, on
a cumulative basis, [*] the Reimbursement Amount and shall pay to the Company
any Holdover amounts in excess of such amount.

iv)The Agreement is terminated by the Funder pursuant to Sections 4.2.2 or
4.2.3, at which point the Holdover Agent shall pay to the Funder the Holdover
amounts up to the total amount of the Funders Compensation and shall pay to the
Company any Holdover amounts in excess of Funder’s Compensation.

v)The Agreement is terminated by Funder pursuant to Section 4.2.4 and the
Company and Funder provide mutual instructions to the Holdover Agent, at which
time the Holdover Agent shall release Holdover amounts to the Funder and/or the
Company in accordance with the mutual instructions.

ADDRESS OF THE FUNDER

1900 K Street, NW

Suite 725

Washington D.C. 20006



27

 

--------------------------------------------------------------------------------

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

ADDRESS OF THE COMPANY

7915 Baymeadows Way

Suite 400

Jacksonville, FL  32256

 



28

 

--------------------------------------------------------------------------------